- - ,-        <


   ... ··· A0·2tf5B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page I of I ).,   V
                                              UNITED STATES DISTRICT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                        (For Offenses Committed On or After November 1, 1987):
                                         v.

                                 Maria Doroteo-Perez                                    Case Number: 3:19-mj-22106

                                                                                        Thomas S Sims
                                                                                        Defendant's Atta


         REGISTRATION NO. 8532 6298                                                                                Fl~    ~Mltll   ED
                                                                                                                                   I!;   ~   ,,-:J

         THE DEFENDANT:
          1:8:1 pleaded guilty to count(s) 1 of Complaint
                                                                                                                     MAY 2 4 2019
                                                                                                      ~.                 ~"'--
          D was found guilty to count(s)                        .                                  CLERK i,J.~; DIST~·lt.,T ('nt IRT
                                                                                         ._,<,J.., 11 ·~ ~1i\1 OU:, 7AICT OF CALIFORNIA
            after a plea ofnot guilty.
            Accordingly, the defendant 1s. ad"JUd ge d gm·1ty of sueh counts
                                                                          ( ) , w h"tch mvo1ve
                                                                                         BY             lh~rtn----
                                                                                                            e o owmg oue DEPUTY  ..,~'.'"

         Title & Section.                   Nature of Offense                                                            Count Number(s)
         8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

          D The defendant has been found not guilty on count(s)
                                                                                     ------------------~

          D Count(s)                                                                     dismissed on the motion of the United States.
                            --------~---------



                                                                            IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisdns to be
         imprisoned for a term of:

                                         ~TIME SERVED                                D _ _ _ _ _ _ _ _ _ _ days

          1:8:1 Assessment: $10 WAIVED 1:8:1 Fine: WAIVED
          1:8:1 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                              charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Friday, May 24, 2019
                                                                                      Date of Imposition of Sentence


                                                                                      :Micfiae{]. Seng
                                                                                      HONORABLE MICHAEL J. SENG
                                                                                      UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                                 3:19-mj-22106
